Name: Regulation No 614/67/EEC of the Commission of 26 September 1967 amending Regulation No 202/67/EEC on fixing the additional amount for imports of pigmeat products from third countries
 Type: Regulation
 Subject Matter: animal product;  consumption;  prices
 Date Published: nan

 Official Journal of the European Communities 271 No 231/6 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 27.9.67 REGULATION No 614/67/EEC OF THE COMMISSION of 26 September 1967 amending Regulation No 202/67/EEC on fixing the additional amount for imports of pigmeat products from third countries THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No '( b ) for meat of domestic swine in carcases or half-carcases mentioned in the first sentence of Article 1 of Regulation No 134/67/EEC, as amended by Regulation No 173/67/EEC : the price determined in accordance with the provisions of Article 2 , for meat of domestic swine in carcases or half-carcases with the heads, feet and flare fat, of a quality corresponding to the standard quality determined in accordance with the provisions of Article 4 (4 ) of Regulation No 121/67/EEC; the prices obtained by applying Article 2 shall be increased by 17-65% in the case of meat of slaughtered sows .' Article 2 The provisions of Article 1 ( 1 ) (d ) of Regulation No 202/67/EEC are hereby repealed . 121 /67/EEC1 of 13 June 1967 on the common organisation of the market in pigmeat, and in particular Article 13 (5 ) thereof; Whereas Commission Regulation No 202/67/EEC2 of 28 June 1967 on fixing the additional amount for imports of pigmeat products from third countries lays down the procedure for determining the free-at-Community-frontier offers used for calcu ­ lating the additional amount ; whereas the text of Article 1 ( 1 ) ( b ) and (d) of that Regulation may be interpreted to mean that an individual offer price may have to. be fixed for slaughtered sows, which consequently makes an additional amount possible for that product alone; Whereas the text of that Article must therefore be clarified whilst retaining the price increase for slaughtered sows provided for in Regulation No 202/67/EEC to make such prices comparable with those for other carcases ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Pigmeat ; Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . HAS ADOPTED THIS REGULATION : Article 1 Done at Brussels , 26 September 1967. For the Commission The President Jean REY The following shall be substituted for Article 1 ( 1 ) (b ) of Regulation No 202/67/EEC : 1 OJ No 117, 19.6.1967, p . 2283/67. 3 OJ No 134, 30.6.1967, p . 2837/67 .-